Exhibit 10.1

Execution Version

$450,000,000

ENVESTNET, INC.

0.75% Convertible Notes due 2025

 

 

Purchase Agreement

August 17, 2020

J.P. Morgan Securities LLC

BMO Capital Markets Corp.

BofA Securities, Inc.

Goldman Sachs & Co. LLC

As representatives (the “Representatives”) of the several Purchasers

named in Schedule I hereto,

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Envestnet, Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to the entities named in Schedule I hereto (the “Purchasers”),
for whom you (the “Representatives”) are acting as representatives, an aggregate
of $450,000,000 principal amount of its 0.75% Convertible Notes due 2025,
convertible into the common stock, par value $0.005 per share (the “Stock”), of
the Company (the “Firm Notes”) and, at the election of the Purchasers, up to an
aggregate of $67,500,000 additional principal amount of the Company’s 0.75%
Convertible Notes due 2025 (the “Optional Notes”). The Firm Notes and the
Optional Notes that the Purchasers elect to purchase pursuant to Section 2
hereof are herein collectively called the “Notes.” The Company’s obligations
under the Notes will be fully and unconditionally guaranteed (the “Guarantee”)
on an unsecured basis by Envestnet Asset Management, Inc., a Delaware
corporation (the “Guarantor”), and a wholly-owned subsidiary of the Company. The
Notes and the Guarantee are collectively referred to herein as the “Securities.”
The Notes and the Guarantee are to be issued pursuant to an indenture to be
dated as of August 20, 2020 (the “Indenture”), by and among the Company, the
Guarantor and U.S. Bank National Association, as trustee (the “Trustee”).

The sale of the Securities to the Purchasers will be made without registration
of the Securities or the Stock issuable upon conversion thereof under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
exemptions from the registration requirements of the Securities Act. You have
advised the Company that the Purchasers will offer and sell the Securities
purchased by them hereunder in accordance with Section 6 hereof as soon as you
deem advisable.



--------------------------------------------------------------------------------

In connection with the offering of the Securities, the Company has prepared a
preliminary offering memorandum, dated August 17, 2020 (the “Preliminary
Offering Memorandum”). Promptly after the execution of this Agreement, the
Company will prepare and deliver to the Purchasers an offering memorandum (the
“Offering Memorandum”) relating to the offering of the Securities which will
consist of the information in the Preliminary Offering Memorandum with such
changes therein as are required to reflect the information set forth in Schedule
III hereto.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package (as defined in Section 1(b)) or the Offering Memorandum (or to any
information “contained,” “included” or “stated” (or other references of like
import) in the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum) shall be deemed to refer to and include all
documents filed with the U.S. Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, as the case may be, and incorporated by reference therein;
and reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, as the case may be, and
prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(e)) furnished by the Company or the Guarantor prior to the
completion of the distribution of the Securities.

 

1.

The Company and the Guarantor, jointly and severally, represent and warrant to,
and agrees with, each of the Purchasers that:

 

  (a)

The Preliminary Offering Memorandum or the Offering Memorandum and any
amendments or supplements thereto did not and will not, as of their respective
dates, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with the Purchasers’
Information (as defined in Section 9(a));

 

  (b)

For the purposes of this Agreement, the “Applicable Time” is 8:25 p.m. (New York
City time) on the date of this Agreement. The Preliminary Offering Memorandum,
as supplemented by the information set forth in Schedule III hereto, taken
together (collectively, the “Pricing Disclosure Package”), as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
Company Supplemental Disclosure Document (as defined in Section 6(a) and listed
on Schedule II(a) hereto) did not, as of its date of issue, conflict with the
information contained in the Preliminary Offering Memorandum or the Offering
Memorandum and each Company Supplemental Disclosure Document, as supplemented by
and taken together with the Pricing Disclosure Package as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however that this representation and warranty shall not apply to statements or
omissions made in the

 

2



--------------------------------------------------------------------------------

  Preliminary Offering Memorandum, the Pricing Disclosure Package or in a
Company Supplemental Disclosure Document, in each case in reliance upon and in
conformity with the Purchasers’ Information;

 

  (c)

The documents incorporated by reference in the Pricing Disclosure Package and
the Offering Memorandum, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and none of such incorporated
documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

  (d)

Neither the Company nor any of its subsidiaries has sustained since the date of
the latest audited financial statements included or incorporated by reference in
the Pricing Disclosure Package any material loss or interference with its
business, direct or contingent, including from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as described or
contemplated in the Pricing Disclosure Package; and, since the respective dates
as of which information is given in the Pricing Disclosure Package, (i) the
Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction;
(ii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock (iii) there has not been any change in the capital stock,
short-term debt or long-term debt of the Company or any of its subsidiaries,
taken as a whole, other than, in the case of clauses (i), (ii) and (iii),
changes described or contemplated in the Pricing Disclosure Package; and
(iv) there has not been any material adverse change in the condition, financial
or otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”);

 

  (e)

The Company and its subsidiaries have good and marketable title to all property
owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Pricing Disclosure Package or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries, in each case except as
described in the Pricing Disclosure Package;

 

  (f)

The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and

 

3



--------------------------------------------------------------------------------

  conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; there are
no costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

  (g)

The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and corporate authority to own its properties and conduct its
business as described in the Pricing Disclosure Package, and (ii) has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except in the case of clause (ii), where the failure to be so qualified or in
good standing would not have a Material Adverse Effect; and each subsidiary of
the Company (including the Guarantor) (x) has been duly incorporated or formed,
as the case may be, and is validly existing as a corporation or limited
liability company, as applicable, in good standing under the laws of its
jurisdiction of incorporation or formation, with the company power and authority
to own its properties and conduct its business as described in the Pricing
Disclosure Package, and (y) has been duly qualified as a foreign corporation or
limited liability company for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
in the case of clause (y), where the failure to be so qualified or in good
standing would not have a Material Adverse Effect;

 

  (h)

The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package under the captions “Capitalization” and “Description of
Capital Stock” and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable
and conform in all material respects to the description of the Stock contained
in the Pricing Disclosure Package under the captions “Capitalization” and
“Description of Capital Stock”; and all of the issued shares of capital stock of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and (except for directors’ qualifying shares) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims;

 

  (i)

The execution and delivery of this Agreement, the Indenture, the Notes and the
Guarantee by the Company and the Guarantor, as applicable, the performance by
the Company and the Guarantor of their respective obligations under this
Agreement, the Indenture, the Notes and the Guarantee, as applicable, and the
consummation of the transactions herein and therein contemplated (A) will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or

 

4



--------------------------------------------------------------------------------

  instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, except
for any such conflicts, breaches, violations or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (B) will not violate any of the provisions of the Certificate of
Incorporation or Bylaws of the Company, the Certificate of Incorporation or
Bylaws of the Guarantor or the organizational documents of any other subsidiary
of the Company, (C) will not violate any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties, except for
any such violations that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (D) will not require any
consent, approval, authorization, order, registration or qualification of or
with any court, governmental agency or body or third party, except for such
consents, approvals, authorizations, orders, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Underwriters;

 

  (j)

Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation, Bylaws or other organizational documents or (B) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except in the case of clause
(B), to the extent that such default would not have a Material Adverse Effect;

 

  (k)

The statements set forth (A) in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Description of Capital Stock,” insofar as they
purport to constitute a summary of the terms of the Stock, (B) in the Pricing
Disclosure Package and the Offering Memorandum under the caption “Description of
the Notes,” insofar as they purport to constitute a summary of the terms of the
Securities or the Indenture, and (C) in the Pricing Disclosure Package and the
Offering Memorandum under the captions “Material United States Federal Tax
Considerations” and “Plan of Distribution,” and in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2019 under the caption “Item 1.
Business—Regulation,” insofar as they purport to describe the provisions of the
laws, matters and documents referred to therein, fairly summarize in all
material respects such terms, laws, matters and documents;

 

  (l)

Other than as set forth in the Pricing Disclosure Package, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property or assets of the Company or any of its
subsidiaries is the subject which (A) if determined adversely to the Company or
any of its subsidiaries or any officer or director, would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect or materially
adversely affect the power or ability of the Company to perform its obligations
under this Agreement or to consummate the transactions contemplated by the
Pricing Disclosure Package or (B) would be required by the Securities Act to be
described in a registration statement on Form S-1 to be filed with the
Commission if the offer and sale of the Securities contemplated hereunder were
made pursuant to such registration statement that have not been described in
each of

 

5



--------------------------------------------------------------------------------

  the Pricing Disclosure Package and the Offering Memorandum; and, to the
Company’s and the Guarantor’s knowledge, no such proceedings are threatened by
governmental authorities or threatened by others;

 

  (m)

Each of the Company and the Guarantor is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not be required to register as an “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”);

 

  (n)

KPMG LLP, who have audited certain financial statements of the Company and its
subsidiaries, are independent certified public accountants with respect to the
Company under the Securities Act and the rules and regulations of the Commission
thereunder and the Public Company Accounting Oversight Board (United States);

 

  (o)

The Company maintains a system of internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance (i) regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States (“GAAP”) and the Commission’s rules and guidelines applicable
thereto and (ii) that the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto; and except as disclosed in the Pricing Disclosure
Package, the Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting;

 

  (p)

Since the date of the latest audited financial statements included in the
Pricing Disclosure Package, there has been no change in the Company’s internal
control over financial reporting that has materially and adversely affected, or
is reasonably likely to materially and adversely affect, the Company’s internal
control over financial reporting;

 

  (q)

The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;

 

  (r)

This Agreement has been duly authorized, executed and delivered by the Company
and the Guarantor;

 

  (s)

The Indenture has been duly authorized by the Company and the Guarantor and, at
the First Time of Delivery (as defined in Section 4(a) hereof), will have been
duly executed and delivered by the Company and the Guarantor and will constitute
a valid and binding

 

6



--------------------------------------------------------------------------------

  agreement of the Company and the Guarantor, enforceable against the Company
and the Guarantor in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law);

 

  (t)

The Notes have been duly authorized by the Company and, at the Time of Delivery
of the Notes, will have been duly executed by the Company and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and will be in the form contemplated by, and entitled to the benefits of,
the Indenture;

 

  (u)

The Guarantee has been duly authorized by the Guarantor and, when the Notes have
been duly executed, authenticated, issued and delivered in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor as provided in this Agreement, will constitute valid and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture;

 

  (v)

The shares of Stock issuable upon conversion of the Securities have been duly
authorized and reserved for issuance upon such conversion by all necessary
corporate action and such shares, when issued upon such conversion, will be
validly issued and will be fully paid and non-assessable; no holder of such
shares will be subject to personal liability by reason of being such a holder;
and the issuance of such shares upon such conversion will not be subject to the
preemptive or other similar rights of any securityholder of the Company;

 

  (w)

Neither the Company nor any of its subsidiaries or affiliates, nor any director,
officer, or employee, nor, to the Company’s or the Guarantor’s knowledge, any
agent or representative of the Company or of any of its subsidiaries or
affiliates, has taken any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any

 

7



--------------------------------------------------------------------------------

  person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and the
Company and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws, including, without limitation,
the U.S. Foreign Corrupt Practices Act of 1977, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws;

 

  (x)

The Company and its subsidiaries own or possess, or can acquire on commercially
reasonable terms, adequate rights to use all material patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names and other intellectual
property rights, moral rights and other rights (collectively, “Intellectual
Property Rights”) used or employed by them in connection with, or necessary for
the conduct of, the business now operated by them;

 

  (y)

(A) There are no rights of third parties to any of the Intellectual Property
Rights owned by the Company or its subsidiaries (other than Intellectual
Property Rights licensed or granted by the Company in the ordinary course of its
business); (B) there is no infringement, misappropriation, breach, default or
other violation (1) by the Company or its subsidiaries of any of the
Intellectual Property Rights of third parties or (2) to the Company’ knowledge,
by third parties of any of the Intellectual Property Rights of the Company or
its subsidiaries; and (C) there is no pending, or to the Company’s knowledge,
threatened action, suit, proceeding or claim by others (1) challenging the
Company’s or any subsidiary’s rights in or to, or the validity, enforceability
or scope of, any of their Intellectual Property Rights, or (2) that the Company
or any subsidiary infringes, misappropriates or otherwise violates or conflicts
with any Intellectual Property Rights of others, except in each case covered by
clauses (A), (B) and (C) such as would not, if determined adversely to the
Company or any of its subsidiaries, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

 

  (z)

The financial statements, including the notes thereto, and the supporting
schedules included in the Pricing Disclosure Package present fairly, in all
material respects, the financial position at the dates indicated and the results
of operations and cash flows for the periods indicated of the Company and its
consolidated subsidiaries; except as otherwise stated in the Pricing Disclosure
Package, such financial statements have been prepared in conformity with GAAP
applied on a consistent basis throughout the periods involved; and the
supporting schedules, if any, included in the Pricing Disclosure Package present
fairly the information required to be stated therein. The historical financial
data set forth or included in the Pricing Disclosure Package under the captions
“Offering Memorandum Summary – Summary Consolidated Financial Data”, “Selected
Financial Data” and “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” present fairly in all material respects the
information included therein. No other financial statements or supporting
schedules would be required by the Securities Act to be included in a
registration statement on Form S-1 to be filed with the Commission if the offer
and sale of the Securities contemplated hereunder were made pursuant to such
registration statement that have not been included in the Pricing

 

8



--------------------------------------------------------------------------------

  Disclosure Package. The other financial information included in the Pricing
Disclosure Package presents fairly in all material respects the information
included therein and has been prepared on a basis consistent with that of the
financial statements that are included in the Pricing Disclosure Package and the
books and records of the respective entities presented therein. The pro forma
financial statements of the Company and its subsidiaries and the related notes
thereto incorporated by reference in the Pricing Disclosure Package present
fairly the information contained therein, have been prepared in accordance with
the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly presented on the basis described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto;

 

  (aa)

The Company and each of its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are, in the Company’s reasonable judgment, prudent and customary in the
businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect;

 

  (bb)

The Company is in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended, and all rules and
regulations promulgated thereunder currently in effect and with which the
Company is required to comply;

 

  (cc)

Except as described in the Pricing Disclosure Package, during the six-month
period preceding the date hereof, none of the Company, the Guarantor or any
person acting on behalf of the Company or the Guarantor has offered, sold,
issued or distributed to any person any shares of common stock and any
securities of the same or a similar class as the Securities, including any
offers and sales pursuant to Rule 144A under, or Regulation D or S of, the
Securities Act, other than the Securities offered or sold to the Purchasers
hereunder or shares issued pursuant to employee benefit plans, qualified stock
option plans or other employee compensation plans or pursuant to outstanding
options, rights or warrants; the Company and the Guarantor will take reasonable
precautions designed to ensure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act) of any Securities or any substantially similar security issued
by the Company or the Guarantor, within six months subsequent to the date on
which the distribution of the Securities has been completed (as notified to the
Company by J.P. Morgan Securities LLC), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act;

 

9



--------------------------------------------------------------------------------

  (dd)

There are no statutes, regulations, contracts or other documents that would be
required by the Securities Act to be described in a registration statement on
Form S-1 to be filed with the Commission if the offer and sale of the Securities
contemplated hereunder were made pursuant to such registration statement that
have not been described in each of the Pricing Disclosure Package and the
Offering Memorandum;

 

  (ee)

All United States federal tax returns and state tax returns required to be filed
by the Company and its subsidiaries in all jurisdictions in which the Company or
its subsidiaries are incorporated or formed or are qualified to do business have
been timely and duly filed, or the Company and its subsidiaries have requested
and received extensions thereof, other than those filings being contested in
good faith, and except where the failure to file would not have a Material
Adverse Effect. Other than as disclosed in the Pricing Disclosure Package, there
are no tax returns of the Company and its subsidiaries that are currently being
audited by state, local or federal taxing authorities or agencies (and with
respect to which the Company or its subsidiaries has received notice). All
material taxes, including withholding taxes, penalties and interest,
assessments, fees and other charges due or claimed to be due to such entities
(and with respect to which the Company or its subsidiaries have received
notice), have been paid, other than those being contested in good faith and for
which adequate reserves have been provided or those currently payable without
penalty or interest;

 

  (ff)

The operations of the Company and its subsidiaries are and have been conducted
at all times in material compliance with the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder, and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Employee
Benefit Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator to which the Company or
any of its subsidiaries is a party with respect to the Employee Benefit Laws is
pending or, to the knowledge of the Company, threatened;

 

  (gg)

No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Pricing Disclosure Package, or,
to the knowledge of the Company, is imminent;

 

  (hh)

Except as disclosed in the Pricing Disclosure Package, there are no contracts,
agreements or understandings between the Company or its subsidiaries and any
person that would give rise to a valid claim against the Company or any
Underwriter for a brokerage commission, finder’s fee or other like payment in
connection with this offering;

 

  (ii)

None of the outstanding shares of Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company; there are no persons with
registration or other similar rights to have securities of the Company
registered under the Securities Act other than as disclosed in the Pricing
Disclosure Package; there are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
described in the Pricing Disclosure Package; and the description of the
Company’s stock option, stock bonus

 

10



--------------------------------------------------------------------------------

  and other stock plans or arrangements, and the options or other rights granted
thereunder, included in the Pricing Disclosure Package fairly presents the
information required to be shown with respect to such plans, arrangements,
options and rights;

 

  (jj)

Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities;

 

  (kk)

Neither the Company nor any person acting on its or their behalf (other than the
Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act;

 

  (ll)

When issued, the Securities will not be of the same class (within the meaning of
Rule 144A under the Securities Act) as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system;

 

  (mm)

Assuming the accuracy of the representations and warranties of the Purchasers
contained in Section 3 and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Purchasers and the offer, resale and delivery of the
Securities by the Purchasers in the manner contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended;

 

  (nn)

Neither the Company nor any of its subsidiaries, nor any director, officer, or
employee thereof, nor, to the Company’s or the Guarantor’s knowledge, any agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is (A) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”) or (B) located, organized or
resident in a country or territory that is the subject of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria); the Company will
not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person (x) to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions or (y) in any other
manner that will result in a violation of Sanctions by any Person (including any
Person participating in the offering, whether as underwriter, advisor, investor
or otherwise); and the Company and its subsidiaries have not knowingly engaged
in, are not now knowingly engaged in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions;

 

11



--------------------------------------------------------------------------------

  (oo)

The operations of the Company and its subsidiaries are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements, including those of the Bank Secrecy Act, as amended by
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), the Currency and Foreign Transactions Reporting Act of 1970, as amended,
the applicable money laundering statutes of jurisdictions where the Company and
the Subsidiaries conduct business, the applicable rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened;

 

  (pp)

The Company and its subsidiaries possess all certificates, authorizations,
registrations and permits issued by the appropriate federal, state,
self-regulatory organization or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess any
such certificate, authorization, registration or permit would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization, registration or permit which, individually or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would reasonably
be expected to have a Material Adverse Effect, except as described in the
Pricing Disclosure Package;

 

  (qq)

Other than the Guarantor, Envestnet Portfolio Solutions, Inc., Envestnet
Retirement Solutions, LLC, QRG Capital Management, Inc., and FDx Advisors, Inc.
(collectively, the “RIAs”), each of which is registered with the Commission as
an investment adviser, neither the Company nor any of its subsidiaries (A) is or
has been registered or (B) is required or has been required to be registered or
(C) as a result of the transaction contemplated by this Agreement, will be
required to register, as an investment adviser under the Investment Advisers Act
of 1940, as amended (the “IAA”), as a commodity trading advisor, a commodity
pool operator or a futures commission merchant under the Commodity Exchange Act
of 1936, as amended, as a broker or a dealer under the Exchange Act or under the
Blue Sky or securities laws of any applicable jurisdiction or the rules and
regulations thereunder, except for such registration under the Blue Sky or
securities laws of any applicable jurisdiction or the rules and regulations
thereunder the failure of which to have been complied with would not reasonably
be expected to have a Material Adverse Effect;

 

  (rr)

Each of the RIAs (A) is duly registered as an investment adviser under the IAA
and the rules, regulations and interpretations of the Commission thereunder and
has been duly registered from the time such registration has been required, and
such registration is, and has been from the time such registration was required,
effective and in good standing, (B) is duly qualified as an investment adviser
under the securities laws and the rules and regulations thereunder of each
jurisdiction in which the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect; (C) has filed a Form ADV,

 

12



--------------------------------------------------------------------------------

  including without limitation a firm brochure disclosing information required
by Form ADV Part 2A, with the Commission in accordance with the IAA, which Form
at the time of filing was, as amended and supplemented as of the date hereof is
in effect pursuant to the requirements of the IAA and the rules, regulations and
interpretations of the Commission thereunder and accurate and complete in all
material respects; (D) has prepared and delivered to clients, in compliance with
the requirements of Form ADV, one or more brochure supplements disclosing
information required by Form ADV Part 2B, and has amended such brochure
supplements, and delivered such amended brochure supplements to clients from
time to time in compliance with the requirements of the IAA and the rules
promulgated thereunder, and all such brochure supplements are accurate and
complete as of the date hereof, and were accurate and complete at the time of
delivery to each client, in all material respects; (E) has (x) obtained all
other necessary approvals, (y) made all filings, including reports and other
documents and (z) made all disclosures and delivered all documents to be
delivered to its clients, as required by the IAA and the rules, regulations and
interpretations of the Commission thereunder and all applicable regulatory
authorities to conduct its business, except for where the failure to do so would
not reasonably be expected to have a Material Adverse Effect; (F) has not
received any notification from any applicable regulatory authority to the effect
that any additional approvals from such regulatory authority are needed to be
obtained by the RIA in any case where it could be reasonably expected that the
RIA would in fact be required either to obtain any such additional approvals or
cease or otherwise limit engaging in certain business, except for such
cessations or limitations of business which would not reasonably be expected to
have a Material Adverse Effect; (G) has maintained in all material respects all
books and other records required by the IAA and the rules, regulations and
interpretations of the Commission thereunder, and, to the extent applicable, the
Investment Company Act and the rules promulgated thereunder, and each of such
reports and other documents at the time created was, as amended and supplemented
as of the date hereof is, and after consummation of the transactions
contemplated hereby shall be, accurate and complete in all material respects;
and (H) is in compliance in all material respects with the requirements of the
IAA and the rules, regulations and interpretations of the Commission thereunder
and all other applicable investment adviser laws and regulations of each
jurisdiction which are applicable to such RIA, and has filed all notices
required to be filed thereunder;

 

  (ss)

Each investment advisory agreement to which any of the RIAs is a party is, and
following the consummation of the transactions contemplated by the Agreement
will be, a valid and legally binding obligation of such RIA and is in compliance
with the applicable provisions of the IAA and the rules, regulations and
interpretations of the Commission thereunder, and the applicable RIA is not, and
following the consummation of the transactions contemplated by the Agreement
will not be, in breach or violation of or in default under any such investment
advisory agreement, except to the extent that any such noncompliance, breach,
violation or default would not, individually or in the aggregate, have a
Material Adverse Effect; and

 

  (tt)

Each entity for which any of the RIAs acts as investment adviser and, to the
best knowledge of the RIAs, each entity for which the RIAs acts as subadviser
and, in each case, which is required to be registered with the Commission as an
investment company under the Investment Company Act (a “RIC”) is, and at the
time of consummation of the

 

13



--------------------------------------------------------------------------------

  transactions contemplated herein will be, duly registered with the Commission
as an investment company under the Investment Company Act and to the best
knowledge of the Company, each RIC has been operated in compliance in all
material respects with the Investment Company Act and the rules and regulations
thereunder and to the best knowledge of the Company, there are no facts with
respect to any such RIC that are likely to have a Material Adverse Effect; and,
to the best knowledge of the Company, each RIC’s registration statement complies
in all material respects with the provisions of the Securities Act, the
Investment Company Act and the rules and regulations thereunder and does not
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

  (uu)

The Company and its subsidiaries’ information technology assets and equipment,
computers, systems, networks, hardware, software, websites, applications, and
databases (collectively, “IT Systems”) are adequate for, and operate and perform
in all material respects as required in connection with the operation of the
business of the Company and its subsidiaries as currently conducted, and are, to
the knowledge of the Company, free and clear of all material bugs, errors,
defects, Trojan horses, time bombs, malware and other corruptants. The Company
and its subsidiaries have implemented and maintained commercially reasonable
controls, policies, procedures, and safeguards to maintain and protect their
material confidential information and the integrity, continuous operation,
redundancy and security of all IT Systems and data (including all personal,
personally identifiable, sensitive, confidential or regulated data (“Personal
Data”)) used in connection with their businesses, and there have been no
breaches, violations, outages or unauthorized uses of or accesses to same,
except for those that have been remedied without material cost or liability or
the duty to notify any other person, nor, to the knowledge of the Company, any
investigations relating to the same. The Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes and all
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Personal Data
and to the protection of such IT Systems and Personal Data from unauthorized
use, access, misappropriation or modification.

 

2. (a)

Subject to the terms and conditions herein set forth, (i) the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.250% of the principal amount thereof plus accrued interest, if any, from
August 20, 2020 to the First Time of Delivery, the principal amount of Firm
Notes set forth opposite the name of such Purchaser in Schedule I and (ii) in
the event and to the extent that the Purchasers shall exercise the election to
purchase Optional Notes as provided in Section 2(b) below, the Company agrees to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.250% of the principal amount thereof plus accrued interest, if any, from
August 20, 2020 to the applicable Time of Delivery, that portion of the number
of Optional Notes as to which such election shall have been exercised.

 

14



--------------------------------------------------------------------------------

  (b)

The Company hereby grants to the Purchasers the right to purchase at their
election up to $67,500,000 aggregate principal amount of Optional Notes, at the
purchase price set forth in Section 2(a)(ii). Any such election to purchase
Optional Notes may be exercised in whole or from time to time in part by written
notice from you to the Company setting forth the aggregate principal amount of
Optional Notes to be purchased and the date on which such Optional Notes are to
be delivered, as determined by you but in no event later than the thirteenth day
from and including the First Time of Delivery or earlier than the First Time of
Delivery or, unless you and the Company otherwise agree in writing, earlier than
two business days after the date of such notice.

 

3.

Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company and the Guarantor that:

 

  (a)

It will sell the Securities only to persons who it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Securities Act in transactions meeting the requirements of Rule 144A;

 

  (b)

It will not make any general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act or solicit offers for, or offer
or sell, the Securities in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act; and

 

  (c)

It is an institutional “accredited Investor” (“Institutional Accredited
Investor”) within the meaning of Rule 501 under the Securities Act.

 

4. (a)

The Notes to be purchased by each Purchaser hereunder will be represented by one
or more definitive global Notes in book-entry form which will be deposited by or
on behalf of the Company with The Depository Trust Company (“DTC”) or its
designated custodian. The Company will deliver the Notes to J.P. Morgan
Securities LLC, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer in
Federal (same day) funds, by causing DTC to credit the Notes to the account of
J.P. Morgan Securities LLC at DTC. The Company will cause the definitive global
Notes to be made available to the Representatives for checking at least
twenty-four hours prior to the Time of Delivery (as defined below) at the office
of Sidley Austin LLP, 787 7th Avenue, New York, New York, 10019 (the “Closing
Location”) The time and date of such delivery and payment shall be, with respect
to the Firm Notes, 9:30 a.m., New York City time, on August 20, 2020, or at such
other time and date as the Representatives and the Company may agree upon in
writing and, with respect to the Optional Notes, 9:30 a.m., New York City time,
on the date specified by you in the written notice given by you of the
Purchasers’ election to purchase the Optional Notes, or at such other time and
date as the Representatives and the Company may agree upon in writing. Such time
and date of delivery of the Firm Notes is herein called the “First Time of
Delivery,” such time and date for delivery of the Optional Notes, if not the
First Time of Delivery, is herein called an “Additional Time of Delivery,” and
each such time and date of delivery is herein called a “Time of Delivery”.

 

15



--------------------------------------------------------------------------------

  (b)

The documents to be delivered at each Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(l) hereof, will be delivered at such Time of Delivery at the Closing
Location, and the Securities will be delivered through DTC, all at such Time of
Delivery. A meeting will be held at the Closing Location at 3:00 p.m., New York
City time, on the New York Business Day next preceding such Time of Delivery, at
which meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto. For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York are generally authorized or obligated by law or
executive order to close.

 

5.

The Company and the Guarantor, jointly and severally, agree with each of the
Purchasers:

 

  (a)

To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum to which you reasonably
object after reasonable notice thereof; and to furnish you with copies thereof;

 

  (b)

Promptly from time to time to take such action as you may reasonably request to
qualify the Securities for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Securities, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction or subject itself to taxation in any jurisdiction in which it is
not otherwise subject to taxation on the date hereof;

 

  (c)

To furnish the Purchasers with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, during such period after the date
hereof and prior to the date on which all of the Notes shall have been sold by
the Purchasers, any event shall have occurred as a result of which the Offering
Memorandum as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when the Offering Memorandum is delivered, not misleading, or, if, in the
reasonable opinion of counsel for the Purchasers, for any other reason it shall
be necessary during such same period to amend or supplement the Offering
Memorandum in order to comply with applicable law, to notify you and upon your
request to prepare and furnish without charge to each Purchaser and to any
dealer in securities as many written and electronic copies as you may from time
to time reasonably request of an amended Offering Memorandum or a supplement to
the Offering Memorandum which will correct such statement or omission or effect
such compliance;

 

  (d)

During the period commencing on the date hereof and continuing to and including
the date 60 days after the date of the Offering Memorandum, not to (1) offer,
issue, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or

 

16



--------------------------------------------------------------------------------

  contract to sell, grant any option, right or warrant to purchase, lend,
pledge, hypothecate or otherwise transfer or dispose of, directly or indirectly,
any shares of Stock beneficially owned (as such term is used in Rule 13d-3 under
the Exchange Act) or any other securities so owned convertible into or
exercisable or exchangeable for Stock or (2) enter into any swap, hedge or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Stock or such other securities, whether any
such transaction described in clause (1) or (2) above is to be settled by
delivery of Stock or such other securities, in cash or otherwise or (3) file or
confidentially submit any registration statement with the Commission relating to
the offering of any shares of Stock or any securities convertible into or
exercisable or exchangeable for Stock, without the prior written consent of you
on behalf of the Purchasers (other than (a) the grant of options to purchase
shares of Stock, restricted shares or restricted stock units pursuant to the
Company’s existing employee benefit plans or the issuance of shares of Stock
upon the exercise of any option issued pursuant to the Company’s employee
benefit plans (or the filing of a registration statement on Form S-8 to register
shares of Stock issuable under such plans), (b) the issuance by the Company of
shares of Stock upon the exercise of a warrant or the conversion of a security
outstanding on the date hereof, (c) the issuance by the Company of shares of
Stock in an amount up to 10% of the Company’s outstanding shares of Stock in
connection with a merger, acquisition or other transaction, provided that any
individual or entity receiving shares of Stock pursuant to this clause (c) shall
enter into a written agreement, satisfactory to the Representatives and in all
material respects consistent with the terms of the agreement set forth in Annex
III and (d) the issuance by the Company of shares of Stock pursuant to any
pre-existing contractual obligation of the Company identified in the Offering
Memorandum);

 

  (e)

At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the
Securities Act;

 

  (f)

During the period of three years after the last Time of Delivery hereunder, to
furnish to the holders of the Securities as soon as practicable after the end of
each fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail; provided, however, that the Company may satisfy the
requirements of this subsection by making such reports or information available
on its website or by electronically filing such information through EDGAR as
long as such posting or filing complies with the Exchange Act;

 

  (g)

During the period of one year after the last Time of Delivery hereunder, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Securities Act);

 

17



--------------------------------------------------------------------------------

  (h)

To use the net proceeds received by the Company from the sale of the Securities
pursuant to this Agreement in the manner specified in the Preliminary Offering
Memorandum and the Offering Memorandum under the caption “Use of Proceeds;”

 

  (i)

To reserve and keep available at all times, free of preemptive rights, shares of
Stock for the purpose of enabling the Company to satisfy any obligations to
issue shares of its Stock upon conversion of the Securities; and

 

  (j)

To use its commercially reasonable efforts to list, subject to notice of
issuance, the shares of Stock issuable upon conversion of the Securities on the
New York Stock Exchange (the “NYSE”).

 

6. (a)

Each of the Company and the Guarantor represents and agrees that, without the
prior consent of the Representatives, it and its affiliates and any other person
acting on its or their behalf (other than the Purchasers, as to which no
statement is given) (x) have not made and will not make any offer relating to
the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”) and (y) have not solicited and will not solicit offers
for, and have not offered or sold and will not offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

 

  (b)

Each Purchaser, severally and not jointly, represents and agrees that, without
the prior consent of the Company and the Representatives, other than one or more
term sheets relating to the Securities containing customary information and
conveyed to purchasers of securities, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Securities Act with the Commission, would
constitute a “free writing prospectus,” as defined in Rule 405 under the
Securities Act (any such offer (other than any such term sheets), is hereinafter
referred to as a “Purchaser Supplemental Disclosure Document”).

 

  (c)

Any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document, the use of which has been consented to by the Company and
the Representatives, is listed, as applicable, on Schedule II(a) or Schedule
II(b) hereto, respectively.

 

7.

The Company and the Guarantor, jointly and severally, covenant and agree with
the several Purchasers that the Company and the Guarantor will pay or cause to
be paid the following: (i) the fees, disbursements and expenses of the Company’s
and the Guarantor’s counsel and accountants in connection with the issue of the
Securities and the shares of Stock issuable upon

 

18



--------------------------------------------------------------------------------

  conversion of the Securities and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Memorandum and the Offering Memorandum and any amendments and supplements
thereto and the mailing and delivering of copies thereof to the Purchasers and
dealers; (ii) the cost of printing or producing any Agreement among Purchasers,
this Agreement, the Indenture, the Securities, any Blue Sky memorandum, closing
documents (including any compilations thereof) and any other documents in
connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities and
the shares of Stock issuable upon conversion of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the fees (not to exceed $5,000) and disbursements of counsel for the Purchasers
in connection with such qualification and in connection with Blue Sky surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (vii) all
costs and expenses incurred in connection with any “road show” presentation to
potential purchasers of the Securities; (viii) any cost incurred in connection
with the listing of the shares of Stock issuable upon conversion of the
Securities; and all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Purchasers will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, and any advertising expenses connected with any
offers they may make.

 

8.

The obligations of the Purchasers hereunder, as to the Notes to be delivered at
each Time of Delivery, shall be subject, in their discretion, to the condition
that all representations and warranties and other statements of the Company and
the Guarantor herein are, at and as of such Time of Delivery, true and correct,
the condition that the Company and the Guarantor shall have performed all of
their respective obligations hereunder theretofore to be performed, and the
following additional conditions:

 

  (a)

Sidley Austin LLP, counsel for the Purchasers, shall have furnished to you such
written opinion or opinions, dated such Time of Delivery, in form and substance
satisfactory to you, with respect to the matters you may reasonably request, and
such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters;

 

  (b)

Mayer Brown LLP, counsel for the Company and the Guarantor, shall have furnished
to you their written opinion, dated such Time of Delivery, in the form attached
hereto as Annex I;

 

  (c)

Shelly O’Brien, the Chief Legal Officer and General Counsel of the Company,
shall have furnished to you her written opinion, dated such Time of Delivery, in
the form attached hereto as Annex II;

 

  (d)

On the date of the Offering Memorandum concurrently with the execution of this
Agreement and also at each Time of Delivery, KPMG LLP, independent certified
public accountants with respect to the Company, shall have furnished to you a
letter or letters with respect to the Company, dated the respective dates of
delivery thereof, in form and substance satisfactory to you.

 

19



--------------------------------------------------------------------------------

  (e)

On the date of the Offering Memorandum concurrently with the execution of this
Agreement and also at each Time of Delivery, the Chief Financial Officer of the
Company shall have furnished to you a certificate executed by the Chief
Financial Officer, dated the respective dates of delivery thereof, in form and
substance satisfactory to you, covering certain financial and operating
information of the Company included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum.

 

  (f)

(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Pricing Disclosure
Package, and (ii) since the respective dates as of which information is given in
the Pricing Disclosure Package there shall not have been any change in the
capital stock, short-term debt or long-term debt of the Company or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth or contemplated in the Pricing
Disclosure Package, the effect of which, in any such case described in clause
(i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being issued at such Time of Delivery on the terms and in the manner
contemplated in this Agreement and in each of the Pricing Disclosure Package and
the Offering Memorandum;

 

  (g)

On or after the Applicable Time (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;

 

  (h)

On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NYSE or NASDAQ; (ii) a suspension or material limitation in
trading in the Company’s securities on the NYSE; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in your judgment makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Securities being issued at such
Time of Delivery on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Memorandum;

 

20



--------------------------------------------------------------------------------

  (i)

The shares of Stock issuable upon conversion of the Securities shall have been
approved for listing, subject to notice of issuance, on the NYSE;

 

  (j)

The Company shall have obtained and delivered to the Purchasers executed copies
of a lock-up agreement from each of the persons listed on Schedule IV hereto,
substantially in the form attached hereto as Annex III and such agreements shall
be in full force and effect.

 

  (k)

The Purchasers shall have received an executed copy of the Indenture;

 

  (l)

The Securities shall be eligible for clearance and settlement through the
facilities of DTC;

 

  (m)

The Company and the Guarantor shall have furnished or caused to be furnished to
you at such Time of Delivery certificates of officers of the Company and the
Guarantor reasonably satisfactory to you as to the accuracy of the
representations and warranties of the Company and the Guarantor herein at and as
of such Time of Delivery, as to the performance by the Company and the Guarantor
of all of their respective obligations hereunder to be performed at or prior to
such Time of Delivery and as to such other matters as you may reasonably
request, and the Company shall have furnished or caused to be furnished
certificates as to the matters set forth in subsection (f)(i) of this Section 8
and as to the absence, since the respective dates as of which information is
given in the Pricing Disclosure Package, of any material adverse change in the
capital stock, short-term debt or long-term debt of the Company or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, otherwise than as set forth or contemplated in
the Pricing Disclosure Package.

 

9. (a)

The Company and the Guarantor, jointly and severally, will indemnify and hold
harmless each Purchaser against any losses, claims, damages or liabilities,
joint or several, to which such Purchaser may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, or any amendment or supplement thereto, or any Company Supplemental
Disclosure Document or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company and the Guarantor shall not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any such amendment or

 

21



--------------------------------------------------------------------------------

  supplement or any Company Supplemental Disclosure Document, in reliance upon
and in conformity with written information furnished to the Company by any
Purchaser through the Representatives expressly for use therein, it being
understood that the only information furnished to the Company for such use is
the information contained in the eighth paragraph and in the second sentence of
the ninth paragraph under the caption “Plan of Distribution” in the Preliminary
Offering Memorandum and the Offering Memorandum (the “Purchasers’ Information”).

 

  (b)

Each Purchaser, severally and not jointly, will indemnify and hold harmless the
Company and the Guarantor against any losses, claims, damages or liabilities to
which the Company and the Guarantor may become subject, under the Securities Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon an untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or
any amendment or supplement thereto, or any Company Supplemental Disclosure
Document or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum or any such amendment or supplement, or any Company Supplemental
Disclosure Document, in reliance upon and in conformity with the Purchasers’
Information; and each Purchaser will reimburse the Company and the Guarantor for
any legal or other expenses reasonably incurred by the Company and the Guarantor
in connection with investigating or defending any such action or claim as such
expenses are incurred.

 

  (c)

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under such subsection for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement,

 

22



--------------------------------------------------------------------------------

  compromise or judgment (i) includes an unconditional release of the
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act, by or on behalf of any indemnified party.

 

  (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Guarantor on the one hand and the Purchasers on the other
from the offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company and the
Guarantor on the one hand and the Purchasers on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantor on the one hand and the Purchasers on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total discounts and
commissions received by the Purchasers, as provided in this Agreement. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantor on the one hand or the Purchasers on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company, the Guarantor and
the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations in this subsection
(d) to contribute are several in proportion to their respective purchase
obligations and not joint.

 

23



--------------------------------------------------------------------------------

  (e)

The obligations of the Company and the Guarantor under this Section 9 shall be
in addition to any liability which the Company and the Guarantor may otherwise
have and shall extend, upon the same terms and conditions, to each employee,
officer and director of each Purchaser, any affiliate of each Purchaser, each
employee, officer, director, partner and member of such affiliate and each
person, if any, who controls any Purchaser or such affiliate within the meaning
of the Securities Act; and the obligations of the Purchasers under this
Section 9 shall be in addition to any liability which the respective Purchasers
may otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and the Guarantor and to each person, if
any, who controls the Company and the Guarantor within the meaning of the
Securities Act.

 

10. (a)

If any Purchaser shall default in its obligation to purchase the Notes which it
has agreed to purchase hereunder at a Time of Delivery, you may in your
discretion arrange for you or another party or other parties to purchase such
Notes on the terms contained herein. If within thirty-six hours after such
default by any Purchaser you do not arrange for the purchase of such Notes, then
the Company shall be entitled to a further period of thirty-six hours within
which to procure another party or other parties satisfactory to you to purchase
such Notes on such terms. In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Notes, or the Company notifies you that it has so arranged for the purchase
of such Notes, you or the Company shall have the right to postpone such Time of
Delivery for a period of not more than seven days, in order to effect whatever
changes may thereby be made necessary in the Offering Memorandum, or in any
other documents or arrangements, and the Company agrees to prepare promptly any
amendments or supplements to the Offering Memorandum which in your opinion may
thereby be made necessary. The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such Notes.

 

  (b)

If, after giving effect to any arrangements for the purchase of the Notes of a
defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of such Notes which remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Notes to be purchased at such Time of Delivery, then the Company shall
have the right to require each non-defaulting Purchaser to purchase the
aggregate principal amount of Notes which such Purchaser agreed to purchase
hereunder at such Time of Delivery and, in addition, to require each
non-defaulting Purchaser to purchase its pro rata share (based on the aggregate
principal amount of Notes which such Purchaser agreed to purchase hereunder) of
the Notes of such defaulting Purchaser or Purchasers for which such arrangements
have not been made; but nothing herein shall relieve a defaulting Purchaser from
liability for its default.

 

  (c)

If, after giving effect to any arrangements for the purchase of the Notes of a
defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of such Notes which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Notes to be purchased at such Time of Delivery, or if the Company shall not
exercise the right described in subsection

 

24



--------------------------------------------------------------------------------

  (b) above to require non-defaulting Purchasers to purchase Notes of a
defaulting Purchaser or Purchasers, then this Agreement (or, with respect to an
Additional Time of Delivery, the obligations of the Purchasers to purchase and
of the Company to sell the Optional Notes) shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Company, except for
the expenses to be borne by the Company and the Purchasers as provided in
Section 7 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.

 

11.

The respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantor and the several Purchasers, as set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, the
Guarantor or any officer or director or controlling person of the Company and
the Guarantor, and shall survive delivery of and payment for the Notes.

 

12.

If this Agreement shall be terminated pursuant to Section 10 hereof, the Company
and the Guarantor shall not then be under any liability to any Purchaser except
as provided in Sections 7 and 9 hereof; but, if for any other reason (other than
the failure of the condition set forth in Section 8(h)(i), (iii), (iv) or (v)),
any Notes are not delivered by or on behalf of the Company as provided herein,
the Company and the Guarantor will reimburse the Purchasers through you for all
out-of-pocket expenses approved in writing by you, including fees and
disbursements of counsel, reasonably incurred by the Purchasers in making
preparations for the purchase, sale and delivery of the Notes, but the Company
and the Guarantor shall then be under no further liability to any Purchaser
except as provided in Sections 7 and 9 hereof.

 

13.

In all dealings hereunder, you shall act on behalf of each of the Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Purchaser made or given by you
jointly or by J.P. Morgan Securities LLC on behalf of the Representatives, and
any action under this Agreement taken by the Representatives jointly will be
binding upon all the Purchasers.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the Representatives in care of: J.P. Morgan Securities
LLC, 383 Madison Avenue, New York, New York 10179, Attention: Equity Syndicate
Desk, Telecopy No. 212-622-8358; BMO Capital Markets Corp., Attention: Equity
Syndicate Department, 3 Times Square, 25th Floor, New York, NY 10036, by email
at bmoprospectus@bmo.com, or by phone at (800) 414-3627; BofA Securities, Inc.,
One Bryant Park, New York, New York 10036, Attention: Syndicate Department (fax:
(646) 855-3073), with a copy to ECM Legal (fax: (212) 230-8730) and Goldman
Sachs & Co. LLC, 200 West Street, New York, New York 10282-2198, Attention:
Registration Department; and if to the Company shall be delivered or sent by
mail or facsimile transmission to Envestnet, Inc., 35 East Wacker Drive, Suite
2400, Chicago, Illinois 60601, Attention: Secretary, facsimile: (312) 827-2801;
and if to any officer or director of the Company that has delivered a lock-up
agreement described in Section 8(j) hereof, shall be delivered or sent by mail
to his or her address provided in Schedule IV hereto or such other address as
such officer or director provides in writing to the Company. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

 

25



--------------------------------------------------------------------------------

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company and the Guarantor, which information may include the name
and address of their respective clients, as well as other information that will
allow the Purchasers to properly identify their respective clients.

 

14.

This Agreement shall be binding upon, and inure solely to the benefit of, the
Purchasers, the Company, the Guarantor and, to the extent provided in Sections 9
and 11 hereof, the officers and directors of the Company, the officers and
directors of the Guarantor, the employees, officers and directors of each
Purchaser, any affiliate of each Purchaser, each employee, officer, director,
partner and member of such affiliate and each person who controls the Company,
the Guarantor, any Purchaser or such affiliate, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. No purchaser of
any of the Securities from any Purchaser shall be deemed a successor or assign
by reason merely of such purchase.

 

15.

Time shall be of the essence of this Agreement.

 

16.

The Company and the Guarantor acknowledge and agree that (i) the purchase and
sale of the Notes pursuant to this Agreement is an arm’s-length commercial
transaction between the Company and the Guarantor, on the one hand, and the
several Purchasers, on the other, (ii) in connection therewith and with the
process leading to such transaction each Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or the Guarantor,
(iii) no Purchaser has assumed an advisory or fiduciary responsibility in favor
of the Company or the Guarantor with respect to the offering contemplated hereby
or the process leading thereto (irrespective of whether such Purchaser has
advised or is currently advising the Company or the Guarantor on other matters)
or any other obligation to the Company or the Guarantor except the obligations
expressly set forth in this Agreement and (iv) the Company and the Guarantor
have consulted their own legal and financial advisors to the extent it deemed
appropriate. The Company and the Guarantor agrees that it will not claim that
the Purchaser, or any of them, has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company or the Guarantor, in
connection with such transaction or the process leading thereto.

 

17.

The Company and the Guarantor acknowledge that the Purchasers’ research analysts
and research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that such Purchasers’ research analysts may hold views and make
statements or investment recommendations and/or publish research reports with
respect to the Company, Guarantor and/or the offering that differ from the views
of their respective investment banking divisions. The Company and the Guarantor
hereby waive and release, to the fullest extent permitted by law, any claims
that the Company or the Guarantor may have against the Purchasers with respect
to any conflict of interest that may arise from the fact that the views
expressed by their independent research analysts and research departments may be
different from or inconsistent with the views or advice communicated to the
Company and the Guarantor by such Purchasers’ investment banking divisions. The
Company and the Guarantor acknowledge that each of the Purchasers is a full
service securities firm and as such from time to time, subject to applicable
securities

 

26



--------------------------------------------------------------------------------

  laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies that may be the subject of the transactions contemplated by this
Agreement.

 

18.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) among the Company, the Guarantor and the Purchasers, or any of
them, with respect to the subject matter hereof.

 

19.

THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company and the
Guarantor agree that any suit or proceeding arising in respect of this Agreement
or your engagement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

20.

The Company, the Guarantor and each of the Purchasers hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

21.

This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including any electronic signature covered by the U.S. federal ESIGN Act of
2000, Uniform Electronic Transactions Act, the Electronic Signatures and Records
Act or other applicable law, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

22.

Notwithstanding anything herein to the contrary, the Company and the Guarantor
(and the Company’s and the Guarantor’s employees, representatives, and other
agents) are authorized to disclose to any and all persons, the tax treatment and
tax structure of the potential transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to the Company or the
Guarantor relating to that treatment and structure, without the Purchasers’
imposing any limitation of any kind. However, any information relating to the
tax treatment and tax structure shall remain confidential (and the foregoing
sentence shall not apply) to the extent necessary to enable any person to comply
with securities laws. For this purpose, “tax treatment” means US federal and
state income tax treatment, and “tax structure” is limited to any facts that may
be relevant to that treatment.

 

23.

If any term or other provision of this Agreement shall be held invalid, illegal
or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

27



--------------------------------------------------------------------------------

24.

In the event that any Purchaser that is a Covered Entity becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer from such
Purchaser of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

In the event that any Purchaser that is a Covered Entity or a BHC Act Affiliate
of such Purchaser becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Purchaser are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement were governed by the laws of the United States or a state of
the United States.

For purposes of foregoing two paragraphs, “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k); “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b), (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b) or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b); “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

25.

Except as otherwise expressly provided herein, the provisions of this Agreement
may be amended or waived at any time only by the written agreement of the
parties hereto. Any waiver, permit, consent or approval of any kind or character
on the part of any such holders of any provision or condition of this Agreement
must be made in writing and shall be effective only to the extent specifically
set forth in writing. The failure of any party hereto to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers, the Company and the
Guarantor. It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

28



--------------------------------------------------------------------------------

Very truly yours, Envestnet, Inc. By:  

/s/ Bill Crager

    Name:   Bill Crager     Title:   Chief Executive Officer Envestnet Asset
Management, Inc. By:  

/s/ Bill Crager

    Name:   Bill Crager     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

J.P. MORGAN SECURITIES LLC By:  

/s/ Kevin Cheng

    Name:   Kevin Cheng     Title:   Executive Director BMO CAPITAL MARKETS
CORP. By:  

/s/ Ming Louie

    Name:   Ming Louie     Title:   Authorized Signatory BOFA SECURITIES, INC.
By:  

/s/ Clemence Rasigni

    Name:   Clemence Rasigni     Title:   Managing Director GOLDMAN SACHS & CO.
LLC By:  

/s/ Raffael Fiumara

    Name:   Raffael Fiumara     Title:   Vice President

For themselves and on behalf of each of the other Purchasers.



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

  

Principal
Amount of

Firm

Securities

to be

Purchased

    

Principal
Amount of
Optional
Securities

to be

Purchased

if Maximum

Option

Exercised

 

J.P. Morgan Securities LLC

   $ 84,375,000      $ 12,657,000  

BofA Securities, Inc.

     84,375,000        12,657,000  

BMO Capital Markets Corp.

     84,375,000        12,657,000  

Goldman Sachs & Co. LLC

     84,375,000        12,657,000  

BNP Paribas Securities Corp.

     14,063,000        2,109,000  

Credit Suisse Securities (USA) LLC

     14,063,000        2,109,000  

Morgan Stanley & Co. LLC

     14,063,000        2,109,000  

MUFG Securities Americas Inc.

     14,063,000        2,109,000  

D.A. Davidson & Co.

     14,062,000        2,109,000  

JMP Securities LLC

     14,062,000        2,109,000  

Piper Sandler & Co.

     14,062,000        2,109,000  

Stifel, Nicolaus & Company, Incorporated

     14,062,000        2,109,000     

 

 

    

 

 

 

Total

   $ 450,000,000      $ 67,500,000  

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

(a)

Company Supplemental Disclosure Documents:

The Ecosystem For Financial Wellness

Investor Presentation

August 2020

 

(b)

Purchaser Supplemental Disclosure Documents: None

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

PRICING TERM SHEET    STRICTLY CONFIDENTIAL Dated August 17, 2020   

Envestnet, Inc.

0.75% Convertible Notes due 2025

The information in this pricing term sheet relates to the offering (the
“Offering”) by Envestnet, Inc. (the “Issuer”) of its 0.75% Convertible Notes due
2025 (the “Notes”) and should be read together with the preliminary offering
memorandum dated August 17, 2020 (including the documents incorporated by
reference therein) relating to the Offering (the “Preliminary Offering
Memorandum”). The information in this pricing term sheet supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent that it is inconsistent therewith.
Terms used but not defined herein have the meanings ascribed to them in the
Preliminary Offering Memorandum.

The Notes and the common stock issuable upon conversion of the Notes, if any,
have not been and will not be registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. Accordingly, the Notes are being offered only to persons
reasonably believed to be “qualified institutional buyers” (as defined in Rule
144A under the Securities Act).

 

Issuer:    Envestnet, Inc. (NYSE: ENV) Guarantor:    Envestnet Asset Management,
Inc. Securities Offered:    0.75% Convertible Notes due 2025 Offering Size:   
$450,000,000 aggregate principal amount (or $517,500,000 aggregate principal
amount if the initial purchasers exercise their option to purchase additional
Notes in full) Offering Price:    100% of the principal amount, plus accrued
interest, if any, from the Settlement Date Use of Proceeds:    The Issuer
estimates that the net proceeds from the sale of the Notes, after deducting the
initial purchasers’ discounts and offering expenses, will be approximately
$436.8 million or approximately $502.5 million assuming the initial purchasers
exercise their option to purchase additional Notes in full. The Issuer intends
to use a portion of the net proceeds from the Offering to repay the outstanding
principal balance of its Credit Facility. The Issuer intends to use the
remaining net proceeds from the Offering for general corporate purposes, which
may include selective strategic investments through acquisitions, alliances or
other transactions. See “Use of Proceeds” in the Preliminary Offering
Memorandum.

 

Schedule III-1



--------------------------------------------------------------------------------

   Affiliates of certain of the initial purchasers are lenders under the
Issuer’s Credit Facility to be repaid with a portion of the net proceeds from
the sale of the Notes and will receive a ratable portion of the net proceeds
from the Offering. Trade Date:    August 18, 2020 Settlement Date:    August 20,
2020 Maturity:    August 15, 2025, unless earlier purchased, redeemed or
converted Interest Rate:    0.75% per year payable semiannually in arrears in
cash Interest Payment Dates:    February 15 and August 15, beginning
February 15, 2021 Optional Redemption:    The Issuer may not redeem the Notes
prior to August 15, 2023. The Issuer may redeem for cash all or any portion of
the Notes, at its option, on or after August 15, 2023 if the last reported sale
price of its common stock (the “Common Stock”) has been at least 130% of the
conversion price then in effect for at least 20 trading days (whether or not
consecutive) during any 30 consecutive trading day period (including the last
trading day of such period) ending on, and including, any of the five trading
days immediately preceding the date on which the Issuer provides notice of
redemption, at a redemption price equal to 100% of the principal amount of the
Notes to be redeemed, plus accrued and unpaid interest to, but excluding, the
redemption date. No sinking fund is provided for the Notes, which means that the
Issuer is not required to redeem or retire the Notes periodically. Fundamental
Change:    If the Issuer undergoes a “fundamental change” (as defined in the
Preliminary Offering Memorandum under the heading ‘‘Description of the
Notes—Fundamental Change Permits Holders to Require Us to Purchase Notes’’)
prior to maturity, subject to certain conditions, holders may require the Issuer
to purchase all or any portion of their Notes in principal amounts of $1,000 or
a multiple thereof. The fundamental change purchase price will be equal to 100%
of the principal amount of the Notes to be purchased, plus any accrued and
unpaid interest to, but excluding, the fundamental change purchase date. The
Issuer will pay the fundamental change purchase price in cash. See “Description
of the Notes—Fundamental Change Permits Holders to Require Us to Purchase Notes”
in the Preliminary Offering Memorandum. NYSE Last Reported Sale Price on
August 17, 2020:    $79.07 per share of the Common Stock Initial Conversion
Rate:    9.3682 shares of Common Stock per $1,000 principal amount of Notes
Initial Conversion Price:    Approximately $106.74 per share of Common Stock
Conversion Premium:    Approximately 35% above the NYSE Last Reported Sale Price
on August 17, 2020

 

Schedule III-2



--------------------------------------------------------------------------------

Adjustment to Conversion Rate

upon Conversion in Connection

with a Make-Whole Fundamental

Change or an Optional Redemption:

   The following table sets forth the number of additional shares (as defined
under “Description of the Notes—Adjustment to the Conversion Rate Upon
Conversion in Connection with a Make-whole Fundamental Change or an Optional
Redemption” in the Preliminary Offering Memorandum) to be received per $1,000
principal amount of Notes for each stock price and effective date or redemption
notice date set forth below:

 

     Stock Price  

Effective Date/
Redemption Notice

Date

   $79.07      $85.00      $90.00      $106.70      $120.00      $140.00     
$160.00      $180.00      $200.00      $225.00      $250.00      $275.00  

August 20, 2020

     3.2788        2.8862        2.5209        1.6386        1.1883       
0.7498        0.4828        0.3142        0.2049        0.1187        0.0662  
     0.0343  

August 15, 2021

     3.2788        2.8388        2.4578        1.5482        1.0933       
0.6619        0.4081        0.2538        0.1576        0.0848        0.0429  
     0.0190  

August 15, 2022

     3.2788        2.7602        2.3598        1.4186        0.9623       
0.5464        0.3149        0.1823        0.1044        0.0495        0.0206  
     0.0061  

August 15, 2023

     3.2788        2.6429        2.2138        1.2297        0.7772       
0.3937        0.2013        0.1024        0.0504        0.0181        0.0040  
     0.0000  

August 15, 2024

     3.2788        2.4780        1.9932        0.9290        0.4959       
0.1916        0.0744        0.0278        0.0088        0.0006        0.0000  
     0.0000  

August 15, 2025

     3.2788        2.3966        1.7430        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000  
     0.0000  

 

   The exact stock prices and effective dates or redemption notice dates may not
be set forth in the table above, in which case:   

•  If the stock price is between two stock prices in the table or the effective
date or redemption notice date is between two dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and later effective dates, as applicable, based on a 365-day
year.

  

•  If the stock price is greater than $275.00 per share (subject to adjustment
in the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

  

•  If the stock price is less than $79.07 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

   Notwithstanding the foregoing, in no event will the conversion rate exceed
12.6470 shares per $1,000 principal amount of Notes, subject to adjustment in
the same manner as the conversion rate as set forth under “Description of the
Notes—Conversion Rate Adjustments” in the Preliminary Offering Memorandum.
CUSIP/ISIN:    29404K AD8 / US29404KAD81 Joint Book-Running Managers:    J.P.
Morgan Securities LLC    BMO Capital Markets Corp.

 

Schedule III-3



--------------------------------------------------------------------------------

   BofA Securities, Inc.    Goldman Sachs & Co. LLC    BNP Paribas Securities
Corp.    Credit Suisse Securities (USA) LLC    Morgan Stanley & Co. LLC    MUFG
Securities Americas Inc. Co-Managers:    D.A. Davidson & Co.    JMP Securities
LLC    Piper Sandler & Co.    Stifel, Nicolaus & Company, Incorporated

This pricing term sheet is intended for the sole use of the person to whom it is
provided by the sender. This pricing term sheet is confidential and is for your
information only and is not intended to be used by anyone other than you. The
information in this pricing term sheet does not purport to be a complete
description of the Notes or the Offering. This pricing term sheet does not
constitute an offer to sell or the solicitation of an offer to buy any Notes in
any jurisdiction to any person to whom it is unlawful to make such offer or
solicitation in such jurisdiction.

The Notes and any shares of Common Stock issuable upon conversion of the Notes
are not transferable except in accordance with the restrictions described under
“Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum may be obtained by contacting J.P.
Morgan Securities LLC, c/o, Broadridge Financial Solutions, 1155 Long Island
Avenue, Edgewood, New York 11717 or by telephone at (866) 803-9204; BMO Capital
Markets Corp., Attention: Equity Syndicate Department, 3 Times Square, 25th
Floor, New York, NY 10036, by email at bmoprospectus@bmo.com, or by phone at
(800) 414-3627; BofA Securities, NC1-004-03-43, 200 North College Street, 3rd
floor, Charlotte, NC 28255-0001, Attn: Prospectus Department, or by email at:
dg.prospectus_requests@bofa.com or Goldman Sachs & Co. LLC, Attention:
Prospectus Department, 200 West Street, New York, NY 10282, or by telephone at
(866) 471-2526 or by email at prospectus-ny@ny.email.gs.com.

ANY LEGENDS, DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT
APPLICABLE TO THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR
OTHER NOTICES WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION
BEING SENT VIA BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Schedule III-4



--------------------------------------------------------------------------------

SCHEDULE IV

[PROVIDED SEPARATELY]

 

Schedule IV-1



--------------------------------------------------------------------------------

ANNEX I

[PROVIDED SEPARATELY]

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

[PROVIDED SEPARATELY]

 

Annex II-1



--------------------------------------------------------------------------------

ANNEX III

[PROVIDED SEPARATELY]

 

Annex III-1